Citation Nr: 0332529	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-00 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
ribs.

2.  Entitlement to an increased evaluation for service-
connected tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for service 
connection cervical paraspinal muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1999.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Togus, Maine.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have addressed shortcomings 
of VA in its application of VCAA.  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development must 
be undertaken prior to appellate review of the veteran's 
claims.  

With respect to his service-connected cervical spine 
disability, the veteran contends that it is more disabling 
than the current noncompensable evaluation reflects.  The 
Board notes that the most recent VA examination was conducted 
in September 1999.  Furthermore, the rating criteria for 
evaluating disabilities of the spine have been amended, 
effective September 26, 2003 and the RO has not yet had the 
opportunity to consider the veteran's claim in the context of 
these regulatory changes, nor has the veteran had an 
opportunity to prosecute his claim in that context.  A remand 
will ensure due process of law, and avoid the possibility of 
prejudice. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran also contends that his service-connected tinnitus 
is more disabling than the current 10 percent evaluation 
reflects.  He is currently in receipt of the maximum 
schedular evaluation under Diagnostic Code 6260.  Thus, the 
only applicable basis for an increased schedular rating for 
tinnitus is under the provisions of 3 38 C.F.R. 
§ 3.321(b)(1), for assignment of extra-schedular evaluation.  

A review of the claims folder reveals, that the June 2002 
statement of the case indicated that the case would not be 
submitted for extra-schedular consideration.  However the RO 
did not provide the veteran with specific notice of the 
evidence needed to substantiate the claim under the 
provisions of 38 C.F.R. § 3.321.  In the case of a claim of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), the notice to the veteran of evidence needed 
to substantiate the claim must advise him that such evidence 
would consist of evidence that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  With respect to the tinnitus claim, 
the RO should inform the veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
The veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected tinnitus.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
tinnitus, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

3.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have provided pertinent treatment since 
January 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  

4.  Thereafter, the veteran should be 
referred for an orthopedic examination to 
determine the nature and severity of his 
cervical spine disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should describe in detail all symptoms 
reasonably attributable to the service-
connected neck disability and their 
current severity.  

The examiner should conduct a thorough 
orthopedic examination of the neck and 
provide a diagnosis of any pathology 
found.  In examining the neck the 
examiner should indicate the range of 
motion of the cervical spine expressed in 
degrees, including the specific 
limitation of motion due to pain, and 
state the normal range of motion for the 
cervical spine. 

The examiner should set forth the extent 
of any functional loss present in the 
veteran's cervical spine due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected cervical 
spine disability has upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected cervical spine disability 
should be described in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
examiner should describe in adequate 
detail neurologic symptoms, if any, 
involving the neck reasonably 
attributable to the service-connected 
cervical spine disability (versus other 
causes).  The conclusion of the examiner 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (pre 
September 26, 2003); Diagnostic Codes 
5235-5243 (post September 26, 2003).  
With regard to the tinnitus, the RO 
should consider whether referral under 
§ 3.321(b)(1) is appropriate.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




